Case 8:21-cv-00555-SDM-CPT Document 19 Filed 04/09/21 Page 1 of 4 PagelD 93

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

DALANEA TAYLOR; TAMMY
HEILMAN; DARLENE DEEGAN;
and ROBERT A. JONES III,
Plaintiffs,
Vv. CASE NO.: 8:21-cv-00555-SDM-CPT
CHRIS NOCCO, in his official
capacity as Pasco County Sheriff,

Defendant,
/

 

DEFENDANT’S DISCLOSURE STATEMENT

COMES NOW Defendant Chris Nocco, in his official capacity as Sheriff of
Pasco County, Fla., by and through undersigned counsel and pursuant to Rule 7.1 of
the Federal Rules of Civil Procedure and Local Rule 3.03 of the United States District
court for the Middle District of Florida, hereby disclose the following:

(1) each person — including each lawyer, association, firm, partnership,
corporation, limited liability company, subsidiary, conglomerate, affiliate, member
and other identifiable and related legal entity — that has or might have an interest in
the outcome:

Ari. 8. Bargil — Attorney for Plaintiffs

Caroline Grace Brothers — Attorney for Plaintiffs

DeBevoise & Poulton, P.A. — Attorneys for Defendant

Darlene Deegan — Plaintiff

Florida Sheriffs Risk Management Fund — Liability Coverage for Defendant

Jeffrey K. Grant — Attorney for Defendant
Case 8:21-cv-00555-SDM-CPT Document 19 Filed 04/09/21 Page 2 of 4 PagelD 94

Tammy Heilman — Plaintiff

Joshua A. House — Attorney for Plaintiffs

Institute for Justice — Attorneys for Plaintiffs

Robert E. Johnson — Attorney for Plaintiffs

Robert A. Jones, I — Plaintiff

Chris Nocco, Sheriff of Pasco County, Florida — Defendant
Thomas W. Poulton — Attorney for Defendant

Dalanea Taylor — Plaintiff

(2) each entity with publicly traded shares or debt potentially affected by the
outcome:

None.

(3) each additional entity likely to actively participate, including in a bankruptcy
proceeding the debtor and each member of the creditor’s committee:

None.

(4) each person arguably eligible for restitution
Dalanea Taylor — Plaintiff

Tammy Heilman ~ Plaintiff

Darlene Deegan — Plaintiff

Robert A. Jones, III - Plaintiff
Case 8:21-cv-00555-SDM-CPT Document 19 Filed 04/09/21 Page 3 of 4 PagelD 95

CERTIFICATION
I certify that, except as disclosed, I am unaware of an actual or potential conflict
of interest affecting the district judge or the magistrate judge in this action, and I will

immediately notify the judge in writing within fourteen days after I know of a conflict.

DATED this 9th day of April, 2021.

THOMAS W. POULTON, ESQ.
Florida Bar No.: 0083798
poulton@debevoisepoulton.com
JEFFREY K. GRANT, ESQ.
Florida Bar No.: 0091197
grant@debevoisepoulton.com
DeBEVOISE & POULTON, P.A.
Lakeview Office Park, Suite 1010
1035 S, Semoran Boulevard.
Winter Park, Florida 32792
Telephone: 407-673-5000
Facsimile: 321-203-4304
Attorneys for Defendant Sheriff Nocco
Case 8:21-cv-00555-SDM-CPT Document 19 Filed 04/09/21 Page 4 of 4 PagelD 96

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 9th day of April, 2021, I electronically filed
the foregoing with the Clerk of the Court by using the CM/ECF system which will
send a notice of electronic filing to the following: Ari S. Bargil, Esquire
(abargil@i.org), Institute For Justice, 2 S. Biscayne Boulevard, Suite 3180, Miami,
Florida 33131; Joshua A. House, Esquire (cgbrothers@yj.org), Institute For Justice,
901 N. Glebe Road, Suite 900, Arlington, Virginia 22203; and Robert E. Johnson,

Esquire (gohnson@y. org), Institute For Justice, 16781 Chagrin Boulevard, Suite 256,

A

THOMAS W. POULTON, ESQ.
Florida Bar No.: 0083798
poulton@debevotsepoulton.com
JEFFREY K. GRANT, ESQ.
Florida Bar No.: 0091197
grant(@debevoisepoulton.com
DeBEVOISE & POULTON, P.A.
Lakeview Office Park, Suite 1010
1035 S. Semoran Boulevard
Winter Park, Florida 32792
Telephone: 407-673-5000
Facsimile: 321-203-4304
Attorneys for Defendant Sheriff Nocco

Shaker Heights, Ohio 44120.

 
